DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 are pending. Claims 1-2 and 6 are currently amended. 
Applicant’s amendments will overcome each and every specification objection previously set forth in the Non-Final Office Action mailed on 09/11/2020.
Response to Arguments
Applicant's arguments filed 12/11/2020 have been fully considered but they are not persuasive. However, the arguments on page 15 with respect to claim 2 have been fully considered and are persuasive.  The 103 rejection of claims 2 and 10-11 has been withdrawn.

Applicant argues on pages 14-15 “…Neither Chand nor Dasari disclose such a three-device arrangement, and thus do not disclose or suggest the specific operations performed by the first component in such a three-device arrangement. Chand, as illustrated in figure 1, describes updating a BMC from a removableApplication No. 16/183,652 Atty. Docket No.: DELL.P0122US Response to Non-Final Office Action of September 11, 2020storage device… In contrast, the amended claims recite a method involving three devices, in which a first component is updated by an information handling system using a firmware update located on a second component” the Examiner respectfully disagrees for the following reasons below: 
Applicant argues Chand, however, the examiner believes the applicant is referring to Chang. The examiner made accidental typographical errors by citing Chang in the previous Non-Final Office Action, whereas the appropriate spelling is Chung. Hereinafter, the Examiner has fixed the errors by spelling the correct reference name “Chung” in the current Office Action. 
Chung discloses a computer system [information handling system] including a motherboard which includes a BMC [second component] having a non-volatile memory storing original firmware file [second memory] and removable storage device storing updated firmware files [first component and first memory]. The BMC receives assertion signal from a jumper or switch on the motherboard of the computer system and check whether files on removable storage are valid (Chung, page 2, paragraph 0025 and page 3, paragraphs 0035-0036) which is equivalent to the argued limitations. 

Applicant argues on page 15 “Applicant believes the amendments to claim 1 render moot the rejections under 35 U.S.C. § 103. Each of the other independent claims recite similar limitations and are patentable for at least the same reasons described above. As another example, claim 8 recites that the information handling system operates with the first component and the second component in a three-device arrangement in which the information handling system stores the firmware payload in the first memory and sends, to the second component, the instruction to verify the firmware payload after storing the firmware payload in the first memory. Again, none of the cited references disclose such an operation in a three-device arrangement as recited in claim 1” the Examiner has shown above how independent claim 1 is not allowable and therefore these arguments are considered moot.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub No. 2015/0186150) in view of Dasari et al. (US Pub No. 2018/0114024).
Regarding independent claim 1, Chung teaches a method, comprising: receiving, by a first component having a first memory storing an original firmware, an instruction from an information handling system coupled to the first component and second component, wherein the instruction is to verify a firmware payload for the first component stored in a second Chung, page 3, paragraphs 0029-0031 and 0035-0036; computer system [information handling system] including a BMC [second component] having a non-volatile memory storing original firmware file [second memory] and removable storage device storing updated firmware files [first component and first memory]; BMC receives assertion signal from a jumper or switch on the motherboard of the computer system and check whether files on removable storage are valid); determining, by the first component, whether the firmware payload is verified (Chung, page 3, paragraphs 0036-0039; check whether files on removable storage is valid); and when the firmware payload is verified, updating the first memory with the firmware payload stored in the second memory by overwriting the original firmware (Chung, page 3, paragraphs 0037-0039; replace original firmware file with the file from removable storage device). 
Chung does not explicitly teach locking, by the first component, the second memory of the second component from modification. 
Dasari teaches locking, by the first component, the second memory of the second component from modification (Dasari, page 4, paragraph 0039, pages 5-6, paragraph 0051 and paragraph 0054; firmware verification mode which prevent suspend or pause operation to device memory where the firmware is embedded; read-only granted access page 1, paragraph 0009). 
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify Chung with the teachings of Dasari to verify firmware and include a firmware verification mode to provide the advantage of increasing the ease or Dasari, page 1, paragraph 0009). 
Regarding claim 3, Chung in view of Dasari teaches the method wherein the step of receiving the instruction to verify the firmware payload comprises receiving an instruction from a docking component (Chung, Figure 2; page 3, paragraphs 0032 and 0035-0036; assertion signal through port 112).
Regarding independent claim 6, Chung teaches an apparatus, comprising: an information handling system (Chung, Figure 1); a first component, the first component having a first memory; a second component coupled to the first component through the information handling system, the second component having a second memory (Chung, Figure 1, page 1, paragraph 0006 and page 3, paragraph 0025, 0029-0031; computer system [information handling system] with BMC [second component] having a non-volatile memory storing original firmware file [second memory] and removable storage device storing updated firmware files [first component and first memory]), wherein the second component is configured to perform steps comprising: receiving, from the information handling system, an instruction to verify a firmware payload for the second component, the firmware payload stored in the first memory of the first component (Chung, page 3, paragraphs 0035-0036; BMC receives assertion signal from a jumper or switch on the motherboard of the computer system and check whether files on removable storage are valid); determining whether the firmware payload is verified (Chung, page 3, paragraphs 0036-0039; check whether files on removable storage is valid); and when the firmware payload is verified, updating the first memory with the firmware payload stored in Chung, page 3, paragraphs 0037-0039; replace original firmware file with the file from removable storage device). 
Chung does not explicitly teach locking the second memory of the second component from modification. 
Dasari teaches locking the second memory of the second component from modification (Dasari, page 4, paragraph 0039, pages 5-6, paragraph 0051 and paragraph 0054; firmware verification mode which prevent suspend or pause operation to device memory where the firmware is embedded; read-only granted access page 1, paragraph 0009). 
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify Chung with the teachings of Dasari to verify firmware and include a firmware verification mode to provide the advantage of increasing the ease or flexibility in performing firmware verification while limiting security vulnerabilities (Dasari, page 1, paragraph 0009). 
Regarding claim 7, Chung in view of Dasari teaches the apparatus wherein the second component comprises an embedded controller (EC), and wherein the first component comprises a universal serial bus (USB) device (Chung, page 1, paragraph 0006 and page 3, paragraph 0025).
Regarding claim 8, Chung in view of Dasari teaches the apparatus wherein the information handling system is configured to perform steps comprising: storing the firmware payload in the first memory (Chung, page 3, paragraph 0031; removable storage device storing firmware files); and sending, to the second component, the instruction to verify the firmware payload after storing the firmware payload in the first memory (Chung, page 3, paragraphs 0035-0036; BMC receives assertion signal and check whether files on removable storage are valid).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub No. 2015/0186150) in view of Dasari et al. (US Pub No. 2018/0114024) as applied to claims 1, 3 and 6-8 and further in view of Muthukumaran et al. (US Pub No. 2020/0082088).
Regarding claim 4, Chung in view of Dasari teaches each and every claim limitation of claim 1. 
Chung in view of Dasari does not explicitly teach the method further comprising verifying, by the first component, the firmware payload stored in the first memory after updating the first memory. 
Muthukumaran teaches verifying, by the first component, the firmware payload stored in the first memory after updating the first memory (Muthukumaran, pages 2-3, paragraph 0028 and page 6, paragraph 0055; verify installed firmware after updated). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung in view of Dasari with the teachings of Muthukumaran to verify firmware before and after installation to provide the advantage of preventing unauthorized access to data via firmware modifications (Muthukumaran, page 2, paragraph 0028).
Regarding claim 12, Chung in view of Dasari teaches each and every claim limitation of claim 6. 

Muthukumaran teaches verifying, by the first component, the firmware payload stored in the first memory after updating the first memory (Muthukumaran, pages 2-3, paragraph 0028 and page 6, paragraph 0055; verify installed firmware after updated). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung in view of Dasari with the teachings of Muthukumaran to verify firmware before and after installation to provide the advantage of preventing unauthorized access to data via firmware modifications (Muthukumaran, page 2, paragraph 0028).

Claims 5, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub No. 2015/0186150) in view of Dasari et al. (US Pub No. 2018/0114024) as applied to claims 1, 3 and 6-8 and further in view of Guo et al. (US Pub No. 2014/0122852).
Regarding claim 5, Chung in view of Dasari teaches each and every claim limitation of claim 1. 
Chung in view of Dasari does not explicitly teach the method wherein the step of updating the first memory with the firmware payload comprises retrieving the firmware payload from the second memory over a first bus having a lower bandwidth than a second bus used to store the firmware update in the second memory.
Guo teaches wherein the step of updating the first memory with the firmware payload comprises retrieving the firmware payload from the second memory over a first bus having a Guo, page 2, paragraph 0021 and page 3, paragraph 0026; update file uses USB bus and updating firmware uses LCP bus with lower bandwidth). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung in view of Dasari with the teachings of Guo to use different buses for BMC to process updates to provide the advantage of improving intensive times for updating various system components (Guo, page 1, paragraph 0005).
Regarding claim 9, Chung in view of Dasari teaches each and every claim limitation of claim 6. 
Chung in view of Dasari does not explicitly teach the apparatus wherein the first component is coupled to the information handling system through a first bus, and wherein the second component is coupled to the first component through a second bus having a lower bandwidth than the first bus.
Guo teaches wherein the first component is coupled to the information handling system through a first bus, and wherein the second component is coupled to the first component through a second bus having a lower bandwidth than the first bus (Guo, page 2, paragraph 0021 and page 3, paragraph 0026; update file uses USB bus and updating firmware uses LCP bus with lower bandwidth). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung in view of Dasari with the teachings of Guo to use different buses for BMC to process updates to provide the advantage of improving intensive times for updating various system components (Guo, page 1, paragraph 0005).
claim 13, Chung in view of Dasari teaches each and every claim limitation of claim 6. 
Chung in view of Dasari does not explicitly teach the apparatus wherein the first component is coupled to the information handling system (IHS) through a first bus, and wherein the second component is coupled to the information handling system (IHS) through a second bus, and wherein the first bus has a higher data transfer rate than the second bus.
Guo teaches wherein the first component is coupled to the information handling system (IHS) through a first bus, and wherein the second component is coupled to the information handling system (IHS) through a second bus, and wherein the first bus has a higher data transfer rate than the second bus (Guo, page 2, paragraph 0021 and page 3, paragraph 0026; update file uses USB bus with faster rate to transfer data and updating firmware uses LCP bus with lower bandwidth). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung in view of Dasari with the teachings of Guo to use different buses for BMC to process updates to provide the advantage of improving intensive times for updating various system components (Guo, page 1, paragraph 0005).

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub No. 2015/0186150) in view of in view of Guo et al. (US Pub No. 2014/0122852).
Regarding independent claim 14, Chung teaches an information handling system (Chung, Figure 1); wherein the information handling system is configured to perform steps comprising: storing a firmware payload in a first memory attached to the first component, Chung, page 3, paragraph 0029-0031; computer system with BMC [second component] having a non-volatile memory [second memory] with original firmware and removable storage device storing updated firmware files [first component and first memory); and transmitting an authenticate command to the second component, wherein the step of transmitting the authenticate command causes installation of the firmware payload in the second component by causing the second component to retrieve the firmware payload from the first component (Chung, page 3, paragraphs 0035-0036; BMC receives assertion signal and check whether files on removable storage are valid and replace original firmware with firmware stored in the removable storage device). 
Chung teaches a connector to connect the BMC with an port and removable storage device communicating through USB protocol  (Chung, page 3, paragraphs 029-0031) but does not explicitly teach a first bus coupled to a first component, wherein the information handling system is coupled to a second component through a second bus between the first component and the second component. 
Guo teaches a first bus coupled to a first component, wherein the information handling system is coupled to a second component through a second bus between the first component and the second component (Guo, page 2, paragraph 0021 and page 3, paragraph 0026; USB bus and LCP bus). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung with the teachings of Guo to use different Guo, page 1, paragraph 0005).
Regarding claim 15, Chung in view of Guo teaches the system wherein the first bus has a higher data transfer rate than the second bus (Guo, page 2, paragraph 0021 and page 3, paragraph 0026; update file uses USB bus with faster rate to transfer data and updating firmware uses LCP bus with lower bandwidth). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung with the teachings of Guo to use different buses for BMC to process updates to provide the advantage of improving the intensive times update various system components (Guo, page 1, paragraph 0005).
Regarding claim 16, Chung in view of Guo teaches the system wherein the second component comprises an embedded controller (EC), and wherein the first component comprises a universal serial bus (USB) device (Chung, page 1, paragraph 0006 and page 3, paragraph 0025).

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub No. 2015/0186150) in view of in view of Guo et al. (US Pub No. 2014/0122852) as applied to claims 14-16 and further in view of Schmier et al. (US Pub No. 2016/0085465).
Regarding claim 17, Chung in view of Guo teaches each and every claim limitation of claim 14. 
Chung in view of Guo does not explicitly teach the system wherein the information handling system is further configured to perform steps comprising: polling the second 
Schmier teaches wherein the information handling system is further configured to perform steps comprising: polling the second component until the second component returns not busy; and retrieving a status update from the second component after the second component returns not busy (Schmier, page 6, paragraph 0072; if a busy status is received as a response to a polling command forego sending subsequent polling commands until an IDLE status is received). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung in view of Guo with the teachings of Schmier to forgo sending polling command until a response is received to provide the advantage of ensuring proper operation and endurance of storage devices (Schmier, page 1, paragraphs 0004-0005).
Regarding claim 18, Chung in view of Guo and in further view of Schmier teaches each and every claim limitation of claim 17, however, Schmier teaches the system further comprising repeating the step of transmitting the authenticate command when the status update indicates a failure (Schmier, page 6, paragraph 0072). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung in view of Guo with the teachings of Schmier to forgo sending polling command until a response is received to provide the advantage of ensuring proper operation and endurance of storage devices (Schmier, page 1, paragraphs 0004-0005).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub No. 2015/0186150) in view of in view of Guo et al. (US Pub No. 2014/0122852) as applied to claims 14-16 and further in view of Muthukumaran et al. (US Pub No. 2020/0082088).
Regarding claim 19, Chung in view of Guo teaches each and every claim limitation of claim 14. 
Chung in view of Guo does not explicitly teach the system wherein the information handling system is further configured to perform steps comprising: calculating a cryptographic hash value for the firmware payload; signing the cryptographic hash value with a private key to form an encrypted cryptographic hash value; and transmitting the encrypted cryptographic hash value to the second component, wherein the second component can decode the encrypted cryptographic hash value with a public key corresponding to the private key. 
Muthukumaran teaches wherein the information handling system is further configured to perform steps comprising: calculating a cryptographic hash value for the firmware payload; signing the cryptographic hash value with a private key to form an encrypted cryptographic hash value; and transmitting the encrypted cryptographic hash value to the second component, wherein the second component can decode the encrypted cryptographic hash value with a public key corresponding to the private key (Muthukumaran, pages 2-3, paragraph 0028 and page 6, paragraph 0055; root key and seed key). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Chung in view of Guo with the teachings of Muthukumaran, page 2, paragraph 0028).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US Pub No. 2015/0186150) in view of in view of Guo et al. (US Pub No. 2014/0122852) as applied to claims 14-16 and further in view of Dasari et al. (US Pub No. 2018/0114024).
Regarding claim 20, Chung in view of Guo teaches the system wherein the second component is configured to perform steps comprising: receiving an instruction to verify a firmware payload for the first component stored in the first memory of the first component (Chung, page 3, paragraphs 0035-0036; BMC receives assertion signal and check whether files on removable storage are valid); determining whether the firmware payload is verified (Chung, page 3, paragraphs 0036-0039; check whether files on removable storage is valid); and when the firmware payload is verified, updating the first memory with the firmware payload stored in the second memory by overwriting the original firmware (Chung, page 3, paragraphs 0037-0039; replace original firmware file with the file from removable storage device). 
Chung in view of Guo does not explicitly teach locking the second memory of the second component from modification. 
Dasari teaches locking the second memory of the second component from modification (Dasari, page 4, paragraph 0039, pages 5-6, paragraph 0051 and paragraph 0054; firmware verification mode which prevent suspend or pause operation to device memory where the firmware is embedded; read-only granted access page 1, paragraph 0009). 
Dasari, page 1, paragraph 0009). 

Allowable Subject Matter
Claims 2 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement for the Indication of Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: The prior art Dasari et al. (US Pub No. 2018/0114024) discloses the external device 202, for example, may execute a firmware verification application to verify the firmware 222.  In that regard, the external device 202 may issue read or other access firmware instructions through the data port 210, in response to which the verification circuitry 110 may obtain firmware image data or a computed hash.  In some examples, the verification circuitry 110 provides read-only access to the memory device 220, limiting the extent to which the external device 202 or any other entity can access the firmware 222.  The external device 202 may verify the integrity of the firmware data provided by the verification circuitry 110 through the data port 210, e.g., by comparing a computed hash value from the firmware 222 against a "golden" hash value released or otherwise made available by a manufacturer or firmware provider (Dasari, page 3, however, the prior art taken alone or in combination fails to teach or suggest “determining whether the firmware payload was verified comprises: instructing, by the first component, the second component to compute a cryptographic hash value for the firmware payload stored in the second memory; and comparing, by the first component, the cryptographic hash value computed by the second component with an expected hash value for the firmware payload”(as recited in claims 2 and 10), and in combination with the remaining claim limitations.
Any claim not specifically addressed above is objected to because it depends upon a claim above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAQUEAL D WADE/Examiner, Art Unit 2437